Citation Nr: 1719547	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  09-15 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico.


THE ISSUE

Entitlement to service connection of a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Dale Graham, Agent


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney


INTRODUCTION

The Veteran served on active duty from August 1968 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the Veteran's claim to reopen his April 1969 claim for service connection of a lumbar spine disability that he filed at the Albuquerque, New Mexico RO.  In late 2015, the Veteran gave notice that he permanently moved from West Virginia to Oklahoma.

The Board reopened the claim in April 2013 and remanded for further development.  In May 2016, the Board remanded the matter again and the case has been returned for appellate consideration.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The probative evidence of record is at least in equipoise regarding whether the Veteran's present lumbar spine disability is related to his active service.


CONCLUSION OF LAW

A present lumbar spine disability was incurred in active service.  38 U.S.C.A.       §§ 1110, 1154, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims have been fulfilled.

The Veteran's claim to reopen his claim for service connection of a lumbar spine disability was received in February 2008.  In April 2008, VA sent a claim-specific VCAA Letter that advised the Veteran of the information and evidence necessary to substantiate a claim to reopen with new and material evidence; notified him of VA's responsibilities in obtaining information to assist in completing the claim; and identified the Veteran's duties in obtaining information and evidence to substantiate the claim.  The letter also notified the Veteran of the process by which disability ratings and effective dates are established.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Thereafter, the RO reviewed the claim and issued its June 2008 rating decision.  The Board finds that VA met its duty to notify.  See 38 C.F.R.      §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), overruled as stated in Vogan v. Shinseki, 24 Vet. App. 159, 162-64 (2010).

VA has done everything reasonably possible to assist the Veteran with respect to his claim to reopen his claim for service connection of a lumbar spine disability in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.3159(c) (2016).  The VCAA left intact the requirement that a veteran must first present new and material evidence to reopen a final denial of a claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceed to evaluate the merits of the underlying claim.  Nothing in the VCAA is construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as required by 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2014).

As set forth in the Board's April 2013 decision, the Veteran did present new and material evidence to reopen his claim for service connection of a lumbar spine disability.  Service treatment records have been associated with the claims file, and all identified and available treatment records have been secured.  VA provided the Veteran VA examinations in August 2010 and August 2013.  The VA medical opinions reflected that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate and thorough evaluation of the Veteran, and provided sufficient information to decide the claim.  The Board, therefore, concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 C.F.R. §§ 3.159(c)(4), 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that VA met its duty to assist.

Analysis

The Veteran seeks service connection for a lumbar spine disability, which he claims originated from an in-service injury.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.4(b), 3.303(a) (2016).  "To establish a right to compensation for a present disability, a veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The present disability requirement is satisfied when a veteran has a disability at the time the claim for service connection is filed or during the pendency of the claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  When there is record evidence of a recent diagnosis of disability prior to the filing of the claim, however, "the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency."  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

To show a chronic disease in service there must be "a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'Chronic'."  38 C.F.R. § 3.303(b) (2016).  "When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim."  Id.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

In determining whether service connection is warranted for a disability, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The evidence consists of service treatment records and military personnel records, Social Security Administration disability records, private medical treatment records, and lay statements from the Veteran and his children.  The analysis comes down to competency, credibility, and the weight of:  the lay evidence, the medical opinions of Doctors Z. and D., and the VA examination reports.  See 38 C.F.R. § 3.159(a)(1), (2) (2016); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Based upon this evidence, a finding of service connection for a lumbar spine disability is warranted.

With respect to a present disability, the August 2010 VA examination report lists a diagnosis of degenerative disc disease of the lumbar spine, status post L5-5 fusion and L4 laminectomy.  The August 2013 VA examination report notes the same.  Therefore, the element of a present disability is met.

With respect to in-service disease or injury, service treatment records show that the Veteran was treated in late October 1968 for a pulled back and aggravation of his shoulder, provided pain pills, and restricted on lifting and marching.  The Veteran returned to the doctor a few days later due to continued pain.  It was noted in the medical record, "Back pain should go away, now that KP is over."

During his March 2010 hearing before a decision review officer, the Veteran addressed the scant in-service medical record.  The Veteran recounted that while on KP duty, he injured his back and shoulder when the refrigerator shelf upon which he was placing a military-size tray of Jell-O broke and he caught the tray rather than let it fall.  His sergeant would not fill out an incident report or allow the Veteran to seek medical attention.  His commanding officer would not assist him.  The chaplain intervened and the Veteran saw a doctor.  Due to shoulder disability, the Veteran was discharged in December 1968, and advised to wait until he got home to go to VA for further evaluation of his back.  The element of an in-service incurrence of an injury is met.

With respect to the element of nexus, the Veteran was afforded three VA examinations to determine the etiology of his present lumbar spine disability.  The radiographic report on the x-rays taken during the May 1969 VA Examination noted, "LS spine - transitional L5 (bilaterally sacralized); otherwise normal."  Based upon this report, the examiner opined that the Veteran had a congenital anomaly at L5-S1, and the RO denied the claim.

It was the opinion of the August 2010 VA examiner that the Veteran's in-service back complaint resolved quickly since there was no report of back pain on his exit physical.  When the Veteran was admitted to the hospital three months later, there was no reported injury and no history of previous back trouble.  And a 1976 hospital admission note "reported 'one episode of lumbosacral strain' that required admission but no additional history of back pain or injury."  The examiner concluded that the Veteran's present lumbar spine disability was not caused by or a result of his service.

In the August 2013 VA examination report, the examiner noted that the Veteran had a back strain while in service that resolved in 1969.  There was subsequent trauma that could have injured the back and that was not directly related to the in-service back strain.  The examiner opined that the current degenerative joint disease is most likely related to age and occupation.

The positive evidence of record consists of private medical records, a treating surgeon's opinion, a private independent medical examiner's opinion, and statements from the Veteran and his children.

The Veteran's medical records show that at the beginning of March 1969, three months after discharge from service, the Veteran was hospitalized for four days due to gradual increasing back pain.  It was recorded that the Veteran did not give any history of any specific injury or of any previous back trouble.  X-rays were reported as normal, and the Veteran was treated with physical therapy, bed boards, pelvic traction, and muscle relaxants.  At the end of March 1969, the Veteran was readmitted for an additional seven days and received the same course of treatment.

In 1975, the Veteran fell fourteen feet, injuring his neck and impacting both hips.  The Veteran engaged in continuous pain management by working out at a fitness center, physical therapy, use of a hot tub, pain medication, and use of an at-home traction machine.  In 1977, the Veteran's neck was re-injured in an automobile accident.  In 1979, the Veteran applied for Social Security Administration disability benefits due to his neck and back, with disability being found primarily due to his neck.  Starting in 1980s, the Veteran had a series of surgeries on his cervical spine and upper lumbar spine.

While under the care of Dr. Z. in November 2005, an MRI of the Veteran's lower lumbar spine showed "severely degenerative joint at the L4-L5, L5-S1 levels with concomitant lumbar canal stenosis."  By July 2007, the Veteran was having bilateral leg pain and back pain, which were treated with epidural steroid injections.  In addition to conservative treatment, the Veteran used pain medication sparingly.  In March 2009, when the Veteran was having difficulty walking in addition to severe back pain, Dr. Z. performed an L4-L5 lumbar interbody fixation and fusion of the Veteran's lumbar spine.  In August 2009, Dr. Z. opined, "In no way was this a birth defect or a congenital condition but rather a degenerative condition resulting in closure of his spinal canal and severe joint arthropathy."

In November 2012, the Veteran sought from Dr. D an independent medical opinion on this service connection claim.  After examining the Veteran and reviewing the Veteran's relevant medical records, Dr. D. opined that the Veteran sustained a lumbar injury while in service, which thereafter required frequent management.  In a January 2016 addendum, Dr. D. opined that the Veteran's symptoms of lumbar spine pain were continuous since 1968 and that it is as likely as not that the Veteran's current low back difficulties are related to his military service.  Dr. D. based this opinion on Dr. Z.'s opinion and medical records showing that the Veteran's back pain is related to degenerative changes in his lumbar spine.  Dr. D. concluded on a medical basis that the Veteran has had continuous treatment for back pain since service, indicating continuity and chronicity.

The Board has the responsibility of weighing this conflicting medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  Factors going toward the probative value of a medical opinion include:  1) whether the veteran was examined, 2) the examiner's knowledge and skill in analyzing the data, 3) the medical conclusions drawn, 4) presence of clear conclusions supported by data, 5) presence of reasoned medical explanation connecting the conclusion and data, and 6) the examiner reviewed the veteran's relevant past medical history.  Id. at 300-01.  As to the nature of the Veteran's lumbar spine disability, here, the Board finds Dr. Z.'s medical opinion more probative than those of the VA examiners in May 1969 (congenital anomaly) and August 2013 (age and occupation) because Dr. Z. directly visualized during surgery the L4-L5-S1 area of the Veteran's spine.  The Board also finds Dr. D.'s medical opinion more probative than those of the VA examiners in August 2010 and August 2013 because he viewed the Veteran's medical history and present condition as a continuum of progression in the context of the Veteran's statements rather than in segmented, disjointed groupings of years' worth of medical records as the VA examiners did.  Additionally, the Veteran's medical records do not support the August 2013 examiner's speculation that subsequent trauma could have injured the Veteran's lumbar spine since the record is clear that the Veteran suffered only cervical injuries in both instances and landed on his hips when he fell.

This claim is also supported by lay evidence.  During his March 2010 hearing testimony before a decision review officer, the Veteran stated that his back continuously bothered him after service and explained the lack of medical records from 1970 until his fall in 1975.  Because he had a family and needed to work, he chose to live with his back pain.  In April 1969, the Veteran applied for VA outpatient treatment for "Reinjury of right shoulder and Back injury in service"; this service was denied.  From 1971 to 1976 he worked at a public health service and became friendly with a few doctors who prescribed pain medication when he needed it.  It wasn't until 1979, when he became disabled under Social Security and had Medicare, that he was able to afford to address his back pain.

In a June 2014 written statement, the Veteran's daughter recounted that she remembered the Veteran always having pain when she was growing up, that he was unable to pick her up, and that he was unable to play games with her.  Also in a June 2014 written statement, the Veteran's son recounted that when he was growing up the Veteran wasn't able to drive him to extracurricular activities because of pain or practice sports and engage in physical activities with him.

Competent lay evidence is any evidence that does not require "the proponent to have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  38 C.F.R.                   § 3.159(a)(2) (2016).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board finds the Veteran's and his children's statements competent and credible regarding the continuity of the Veteran's lumbar spine pain.  In this regard, the Board notes that the Veteran and his children are competent to testify as to their observations, and lay witnesses may, in some instances, opine on questions of diagnosis and etiology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d 1331.  The Board notes that lumbar spine pain is capable of lay observation and, therefore, the Veteran and his children are competent with regard to any statements regarding this matter.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding that the veteran was competent to testify to symptomatology capable of lay observation, such as tinnitus); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (finding that a lay person is competent to testify to pain and visible flatness of his feet); Jandreau, 492 F.3d at 1376 (noting that a lay witness is capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

Furthermore, throughout the adjudication of his claim, the Veteran has been consistent in his recitation of events, providing detailed information for locating medical records.  The record shows that the Veteran has not been prone to neither ignore nor exaggerate the severity of his back condition while persistently seeking conservative methods of mitigating his back pain, e.g., going to a chaplain after the in-service injury to arrange for medical attention when his chain of command was uncooperative; timely applying for VA outpatient services and disability compensation, and asking for assistance from medical professionals on a friendly basis between 1970 and 1976 when he couldn't afford formal treatment.  Entries in the Veteran's service treatment records support his contention that he was discouraged from obtaining a timely, full medical evaluation of his lumbar spine injury.  The record also supports the Veteran's statements that he timely sought assistance from VA for follow-up care of his injury, which was denied.

Additionally, throughout his medical history other concomitant orthopedic aliments have overshadowed the Veteran's lumbar spine complaints:  initially, his shoulder and, later, his neck.  Coincidentally, the pain medication for the shoulder and neck could have also treated and masked any back pain.  Likewise, the therapies for the neck-fitness workouts, hot tub soaks, at-home traction machine, muscle relaxants-could also have acted beneficially upon the back.  Because there is no suggestion in the record that the lower lumbar spine was affected when the Veteran fell in 1975 (neck and hips) and was in an automobile accident in 1977 (whiplash), these accidents are not intervening events to break the relationship between the Veteran's in-service lumbar spine injury and his present lumbar spine disability.

Competency of evidence differs from weight and credibility.  "The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating, "Although interest may affect the credibility of testimony, it does not affect competency to testify.").  Here, the Board finds the Veteran's statements that he experienced lumbar spine pain since service and continuously sought attention for it are credible.  His contentions are supported by the evidence of record, which includes medical records for treatment within months of discharge from service, for treatment and rehabilitation of cervical spine injuries that would have also treated and masked lumbar spine pain, and for surgery on the same lumbar vertebrae at issue during the Veteran's May 1969 VA examination.

Despite the VA examiners' conclusions that the Veteran's present lumbar spine disability is not related to service, the Board finds the Veteran's and his children's assertions of continuity of symptomatology, which is supported by the consistency of the Veteran's medical history, his treatment records, treating surgeon's opinion, and independent medical opinion, to be sufficient to place the evidence at least in approximate balance.  In other words, the Board finds, based upon this record, that the Veteran's lumbar spine disability is as likely the result of his in-service injury as it is the result of some other factor or factors.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran, as the law requires, and grant service connection for a lumbar spine disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


ORDER

Entitlement to service connection of a lumbar spine disability is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


